Title: To James Madison from Edward Tiffin, 6 May 1813 (Abstract)
From: Tiffin, Edward
To: Madison, James


6 May 1813, “Treasury Department, General Land office.” “I have the honor to state to you, that Mr. Gallatin, immediately previous to his departure from the seat of government, communicated to me important information relative to the Wabash Saline, in the Illinois territory, of which the following is an outline, vizt:
“‘That the lease of the Saline expired last autumn; a circumstance which had been overlooked. He, therefore, advised that governor Edwards, who superintends the leasing thereof, should come to an understanding with the lessees to continue their lease for one year longer, on the same terms.
“‘That public notice should afterwards be given, as heretofore, inviting proposals for a new lease. In making this, it is thought that the most important point, is the proper care and saving of fuel. And considering the situation of the works, with the new discoveries of salt made elsewhere, it is believed that the object originally in view, namely, that of compelling the lessees to make the greatest possible quantity of salt, and of reducing the price of the article to its minimum, cannot be better obtained than by leasing the works to those who will pay the United States the highest rent.’
“Instructions to the foregoing effect had, accordingly, been prepared for Governor Edwards, in my office; but at the moment of signing them, a letter from the governor was handed to me, which I have the honor to enclose.
“As I have not before received any communications on subjects of this nature, it is not in my power to state any opinion thereon. I can only presume to remark, that the arrangement which existing circumstances compelled the governor to make, (subject, of course, to your approbation or rejection) may perhaps be so modified, should it be deemed expedient, as to meet the ideas held out by Mr. Gallatin.
“The question of a renewal of the lease, will then remain to be decided; and probably the governor’s representation of the present state of the country, and of the backwardness of other proposers, will facilitate a decision on that point.
“Under these circumstances, I have deemed it my duty to defer any instructions on the subject till you shall have been pleased to deliberate upon the information contained in the governor’s letter, and to favor me with such directions as the aspect of the case, now varied by his representation, may appear to you to be proper.”
